                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RONALD KAREEM SEABROOKS,

     Petitioner,                            Civil No. 2:18-CV-12742
                                            HON. TERRENCE G. BERG

v.


ERICK BALCARCEL,

     Respondent,
____________________________________/

 OPINION AND ORDER (1) GRANTING MOTION TO STAY, (2)
 HOLDING IN ABEYANCE THE PETITION FOR WRIT OF HA-
BEAS CORPUS, (3) ADMINISTRATIVELY CLOSING THE CASE,
  (4) DENYING MOTION FOR APPOINTMENT OF COUNSEL
     Ronald Kareem Seabrooks, (“Petitioner”), confined at the St. Louis

Correctional Facility in St. Louis, Michigan, filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 pro se. Petitioner challenges

his convictions for first-degree premeditated murder, Mich. Comp. Laws

§ 750.316(1)(a);    first-degree   felony   murder,   Mich.   Comp.   Laws

§ 750.316(1)(b); assault with intent to commit murder, Mich. Comp. Laws

§ 750.83; three counts of torture, Mich. Comp. Laws § 750.85(1); three

counts of unlawful imprisonment, Mich. Comp. Laws § 750.349b(1); two

counts of mutilation of a body, Mich. Comp. Laws § 750.160; and posses-

sion of a firearm in the commission of a felony, Mich. Comp. Laws §

                                       1
750.227b. In total, he raises fifteen claims. In addition to his petition,

Petitioner has also filed a motion to hold the petition in abeyance so he

can complete post-conviction proceedings in the state courts to exhaust

his seventh through fifteenth claims. Dkt. 2.

      The Court will hold the petition in abeyance and stay the proceed-

ings to allow petitioner to complete his post-conviction proceedings in the

state court courts. The Court will also administratively close the case.

The Court denies the motion for the appointment of counsel.

                                   I. Background

      Petitioner was convicted of the above offenses following a jury trial
in the Wayne County Circuit Court. Petitioner’s conviction was affirmed

on appeal. People v. Seabrooks, No. 320320, 2015 WL 7574325 (Mich. Ct.

App. Nov. 24, 2015); lv. den. 880 N.W.2d 564 (2016).
      Petitioner filed a post-conviction motion for relief from judgment on

or about September 11, 2017, which was denied. People v. Seabrooks, No.

13-007631-01 (Wayne Cty. Cir. Ct., Apr. 23, 2018).1 Petitioner claims that
he filed an application for leave to appeal with the Michigan Court of

Appeals, which remains pending in that court. Petitioner also previously

filed a petition for writ of habeas corpus in federal court on September
1The Court obtained some of this information from the Wayne County Circuit Court’s
website, www.cmspublic.3rdcc.org. Public records and government documents, in-
cluding those available from reliable sources on the Internet, are subject to judicial
notice. United States ex. rel. Dingle v. BioPort Corp., 270 F. Supp. 2d 968, 972 (W.D.
Mich. 2003). A federal district court is also permitted to take judicial notice of another
court’s website. Graham v. Smith, 292 F. Supp. 2d 153, 155, n. 2 (D. Me. 2003).


                                            2
22, 2017. Seabrooks v. Balcarcel, 17-13120. Petitioner subsequently re-

quested dismissal of that petition because his attorney filed the petition

without his consent. 17-13120, Dkt. 6. The Court granted that request

and dismissed the petition without prejudice. 17-13120, Dkt. 9.

      Petitioner re-filed his petition for writ of habeas corpus on August

29, 2018.2 Petitioner seeks habeas relief on fifteen grounds. Petitioner

claims he raised grounds one through six on direct appeal of his convic-
tion. However, by his own admission, petitioner has not exhausted his

seventh through fifteenth claims because they were raised for the first

time in his second postconviction motion for relief from judgment. Peti-

tioner’s application for leave to appeal from the denial of that motion re-

mains pending in the Michigan Court of Appeals.

                                 II. Discussion

      The instant petition is subject to dismissal because petitioner has

failed to exhaust several of his claims with the state courts. A state pris-

oner seeking federal habeas relief must first exhaust his or her available
state court remedies before raising a claim in federal court. 28 U.S.C.

§ 2254(b) and (c). See Picard v. Connor, 404 U.S. 270, 275–78 (1971). Alt-

hough exhaustion is not jurisdictional, “it is a threshold question that

must be resolved” before a federal court can reach the merits of any claim

contained in a habeas petition. Wagner v. Smith, 581 F.3d 410, 415 (6th

2Under the prison mailbox rule, this Court assumes that petitioner actually filed his
habeas petition on August 29, 2018, the date that it was signed and dated. See Towns
v. U.S., 190 F. 3d 468, 469 (6th Cir. 1999).
                                         3
Cir. 2009). Therefore, each claim must be reviewed by a federal court for

exhaustion before any claim may be reviewed on the merits by a federal

court. Id. Federal district courts should typically dismiss mixed habeas

petitions containing both exhausted and unexhausted claims. Pliler v.

Ford, 542 U.S. 225, 230 (2004) (citing Rose v. Lundy, 455 U.S. 509, 510,

522 (1982)). A habeas petitioner has the burden of proving that he or she

has exhausted his or her state court remedies. Sitto v. Bock, 207 F. Supp.

2d 668, 675 (E.D. Mich. 2002).

     Petitioner’s habeas application is subject to dismissal because it

contains claims that have yet to be exhausted. Petitioner’s seventh
through fifteenth claims were raised for the first time in his post-convic-

tion motion for relief from judgment. Petitioner’s appeal from the denial

of his post-conviction motion for relief from judgment is pending in the
Michigan Court of Appeals. Denial of a motion for relief from judgment

is reviewable by the Michigan Court of Appeals and the Michigan Su-

preme Court upon the filing of an application for leave to appeal. M.C.R.

6.509; M.C.R. 7.203; M.C.R. 7.302; see Nasr v. Stegall, 978 F. Supp. 714,

717 (E.D. Mich. 1997).

     Petitioner failed to complete the appellate process for claims seven
through fifteen in his post-conviction motion and has thus failed to satisfy

the exhaustion requirement. See, e.g., Paffhousen v. Grayson, No. 2000

WL 1888659, at *2 (6th Cir. Dec. 19, 2000) (unpub.) (petitioner failed to
fairly present his claims in his Rule 6.500 motion when he failed to appeal

                                     4
the denial of the motion to the Michigan Court of Appeals and the Mich-

igan Supreme Court); Mohn v. Bock, 208 F. Supp. 2d 796, 800 (E.D. Mich.

2002) (same). A habeas petition should be denied on exhaustion grounds

where a state post-conviction motion remains pending in the state courts.

Juliano v. Cardwell, 432 F.2d 1051, 1051 (6th Cir. 1970); Haggard v.

State of Tenn., 421 F.2d 1384, 1386 (6th Cir. 1970). Where a habeas peti-

tioner has an opportunity under state law to file an appeal following the

state trial court’s denial of his or her state post-conviction motion, as pe-

titioner has here under Michigan law, the petitioner has failed to exhaust

all available state court remedies. Cox v. Cardwell, 464 F. 2d 639, 644–
45 (6th Cir. 1972).

     Outright dismissal of the petition might result in petitioner’s claims

being time-barred by the expiration of the AEDPA’s one-year statute of
limitations. 28 U.S.C. § 2244(d)(1). A habeas petitioner who is concerned

about the possible effects of his or her state post-conviction filings on the

AEDPA’s statute of limitations may file a “protective” petition in federal

court and then request that the petition to be held in abeyance pending

the exhaustion of state post-conviction remedies. See Pace v. DiGug-

lielmo, 544 U.S. 408, 416 (2005) (citing Rhines v. Weber, 544 U.S. 269
(2005)). A federal court may stay a federal habeas petition and hold fur-

ther proceedings in abeyance pending resolution of state court post-con-

viction proceedings, provided there is good cause for failure to exhaust
claims and that the unexhausted claims are not “plainly meritless.”

                                     5
Rhines, 544 U.S. at 278. Petitioner’s claims do not appear to be “plainly

meritless.” Wagner, 581 F.3d at 419. Further, petitioner asserts that he

did not properly raise claims seven through fifteen in his first state court

postconviction motion for relief due to the ineffective assistance of appel-

late counsel. The Wagner court used ineffective assistance of appellate

counsel as an example of “good cause.” Id., at 419, nn. 4, 5. Finally, there

is no evidence to suggest that petitioner has engaged in “intentionally

dilatory tactics.” The Michigan Supreme Court adjudicated his first post-

conviction motion for relief from judgment, containing claims one

through six, relatively recently.
     When a district court determines that a stay is appropriate pending

exhaustion of state court remedies, the district court “should place rea-

sonable time limits on a petitioner’s trip to state court and back.” Rhines,
544 U.S. at 278. To ensure that petitioner does not delay in exhausting

his state court remedies, the Court imposes upon petitioner time limits

within which he must proceed. Palmer v. Carlton, 276 F.3d 777, 781 (6th

Cir. 2002). Petitioner must present his claims in state court by filing a

post-conviction motion for relief from judgment with the state trial court

within sixty days from the date of this Order, which he has already done.
Further, he must ask this Court to lift the stay within sixty days of ex-

hausting his state court remedies. Id. “If the conditions of the stay are

not met, the stay may later be vacated nunc pro tunc as of the date the



                                     6
stay was entered, and the petition may be dismissed.” Palmer, 276 F. 3d

at 781 (internal quotation marks omitted).

     Finally, the Court denies petitioner’s motion for the appointment of

counsel. There is no constitutional right to counsel in habeas proceedings.

Cobas v. Burgess, 306 F. 3d 441, 444 (6th Cir. 2002). The decision to ap-

point counsel for a federal habeas petitioner is within the discretion of

the court and is required only where the interests of justice or due process

so require. Mira v. Marshall, 806 F. 2d 636, 638 (6th Cir. 1986). Because

petitioner has failed to exhaust his state court remedies, he is not entitled

at this time to the appointment of counsel to assist him with his habeas
petition. See, e.g., Villeneuve v. Romanowski, No. 2:14-CV-13768, 2015

WL 4429733, at * 5 (E.D. Mich. July 20, 2015) (citing Dupree v. Jones,

281 F. App’x 559, 561 (7th Cir. 2008)).
                               III. ORDER

     Accordingly, it is ORDERED that the petition for writ of habeas

corpus shall be held in abeyance pending the completion of petitioner’s

state application for post-conviction review. This tolling is conditioned

upon petitioner re-filing his habeas petition under the same case

number and the same case caption within sixty (60) days after
the conclusion of his state court post-conviction proceeding in




                                     7
the state courts. Petitioner is free at that time to file an amended ha-

beas petition which contains newly exhausted claims.3 Failure to comply

with any of the conditions of the stay could result in the dismissal of the

habeas petition. Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

       To avoid administrative difficulties, the Court ORDERS the Clerk

of Court to CLOSE this case for statistical purposes only. Nothing in this

order or in the related docket entry shall be considered a dismissal or
disposition of this matter. Sitto v. Bock, 207 F. Supp. 2d at 677.

       It is further ORDERED that upon receipt of a motion to reinstate

the habeas petition following exhaustion of state remedies, the Court
may order the Clerk to reopen this case for statistical purposes.

       The Motion for the Appointment of Counsel (Dkt. # 3) is DENIED.


      SO ORDERED.



    Dated: October 29, 2018 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE



3 Petitioner’s habeas application is deficient because failed to provide sufficient copies
of the petition for service upon the Michigan Attorney General and the Warden. See,
e.g., Moore v. Hawley, 7 F. Supp. 2d 901, 903 (E.D. Mich. 1998). In lieu of issuing a
Deficiency Order, the Court will hold the current petition in abeyance. However,
when petitioner returns to the federal court after exhausting his claims, he will be
required to provide sufficient copies of the petition for writ of habeas corpus
for service upon the Michigan Attorney General and the Warden.


                                            8
                    Certificate of Service
      I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on October
29, 2018.
                         s/A. Chubb
                         Case Manager




                                   9
